EXHIBIT 99.1 CONTACT: STEPHEN THERIOT (201) 587-1000 210 Route 4 East Paramus , NJ FOR IMMEDIATE RELEASE – November 2, 2015 Vornado Announces Third Quarter 2015 Financial Results PARAMUS, NEW JERSEYVORNADO REALTY TRUST (New York Stock Exchange: VNO) filed its Form 10-Q for the quarter ended September 30, 2015 today and reported: NET INCOME attributable to common shareholders for the quarter ended September 30, 2015 was $198.9 million, or $1.05 per diluted share, compared to $131.2 million, or $0.69 per diluted share, for the prior year’s quarter. Net income for the quarters ended September 30, 2015 and 2014 include $135.6 million and $57.8 million, respectively, of net gains on sale of real estate. Net income for the quarter ended September 30, 2015 also includes $2.3 million of real estate impairment losses. Adjusting net income attributable to common shareholders for certain items that affect comparability which are listed in the table below, net income attributable to common shareholders for the quarters ended September 30, 2015 and 2014 was $73.9 million and $79.6 million, or $0.39 and $0.42 per diluted share, respectively. FUNDS FROM OPERATIONS attributable to common shareholders plus assumed conversions (“FFO”) for the quarter ended September 30, 2015 was $236.0 million, or $1.25 per diluted share, compared to $217.4 million, or $1.15 per diluted share, for the prior year’s quarter. Adjusting FFO for certain items that affect comparability which are listed in the table below, FFO for the quarters ended September 30, 2015 and 2014 was $235.1 million and $204.2 million, or $1.24 and $1.08 per diluted share, respectively. (Amounts in thousands, except per share amounts) For the Three Months Ended September 30, FFO (1) $ 236,039 $ 217,362 Per diluted share $ 1.25 $ 1.15 Items that affect comparability income (expense): FFO from discontinued operations and sold properties (including UE spin-off related costs of $5,828 in 2014) $ 3,671 $ 41,240 Acquisition and transaction related costs (1,518) (1,277) Impairment loss and loan loss reserve on investment in Suffolk Downs (595) (10,263) Toys FFO (negative FFO) 46 (18,035) Other, net (593) 2,341 1,011 14,006 Noncontrolling interests' share of above adjustments (62) (814) Items that affect comparability, net $ 949 $ 13,192 FFO as adjusted for comparability $ $ Per diluted share $ $ (1) See page 4 for a reconciliation of our net income to FFO for the three months ended September 30, 2015 and 2014. Nine Months 2015 Results NET INCOME attributable to common shareholders for the nine months ended September 30, 2015 was $449.1million, or $2.37per diluted share, compared to $270.2 million, or $1.43 per diluted share, for the nine months ended September 30, 2014. Net income for the nine months ended September 30, 2015 and 2014 include $150.9 million and $57.8 million, respectively, of net gains on sale of real estate, and $17.4 million and $20.8 million, respectively, of real estate impairment losses. Adjusting net income attributable to common shareholders for certain items that affect comparability which are listed in the table below, net income attributable to common shareholders for the nine months ended September 30, 2015 and 2014 was $229.9 million and $234.1 million, or $1.21 and $1.24 per diluted share, respectively. FFO for the nine months ended September 30, 2015 was $779.5 million, or $4.11 per diluted share, compared to $684.2 million, or $3.63 per diluted share, for the prior year’s nine months. Adjusting FFO for certain items that affect comparability which are listed in the table below, FFO for the nine months ended September 30, 2015 and 2014 was $684.8 million and $620.7 million, or $3.61 and $3.29 per diluted share, respectively. (Amounts in thousands, except per share amounts) For the Nine Months Ended September 30, FFO (1) $ 779,506 $ 684,247 Per diluted share $ 4.11 $ 3.63 Items that affect comparability income (expense): Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) $ 90,030 $ - FFO from discontinued operations and sold properties (including UE spin-off related costs of $22,972 and $9,343, respectively) 16,891 134,668 Acquisition and transaction related costs (7,560) (3,629) Our share of impairment loss on India real estate venture's non-depreciable real estate (4,502) - Net gain on sale of residential condominiums and a land parcel in 2014 2,493 13,205 Toys FFO (negative FFO) (including impairment losses of $75,196 in 2014) 2,000 (60,630) Impairment loss and loan loss reserve on investment in Suffolk Downs (595) (10,263) Other, net 1,928 (5,913) 100,685 67,438 Noncontrolling interests' share of above adjustments (6,002) (3,932) Items that affect comparability, net $ 94,683 $ 63,506 FFO as adjusted for comparability $ $ Per diluted share $ $ (1) See page 4 for a reconciliation of our net income to FFO for the nine months ended September 30, 2015 and 2014. Supplemental Financial Information Further details regarding results of operations, properties and tenants can be accessed at the Company’s website www.vno.com . Vornado Realty Trust is a fully – integrated equity real estate investment trust. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. For a discussion of factors that could materially affect the outcome of our forward-looking statements and our future results and financial condition, see “Risk Factors” in Part I, Item 1A, of our Annual Report on Form 10-K, as amended, for the year ended December 31, 2014. Such factors include, among others, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. (tables to follow) 2 VORNADO REALTY TRUST OPERATING RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Amounts in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues $ 627,596 $ 578,710 $ 1,850,686 $ 1,715,502 Income from continuing operations $ 200,777 $ 87,029 $ 525,608 $ 314,584 Income from discontinued operations 34,463 82,168 50,278 118,456 Net income 235,240 169,197 575,886 433,040 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (3,302) (9,685) (38,370) (85,239) Operating Partnership (12,704) (7,988) (28,189) (16,552) Net income attributable to Vornado 219,234 151,524 509,327 331,249 Preferred share dividends (20,364) (20,365) (60,213) (61,099) Net income attributable to common shareholders $ 198,870 $ 131,159 $ 449,114 $ 270,150 Income per common share - Basic: Income from continuing operations, net $ 0.88 $ 0.29 $ 2.13 $ 0.84 Income from discontinued operations, net 0.17 0.41 0.25 0.60 Net income per common share $ 1.05 $ 0.70 $ 2.38 $ 1.44 Weighted average shares outstanding 188,504 187,671 188,291 187,503 Income per common share - Diluted: Income from continuing operations, net $ 0.88 $ 0.28 $ 2.12 $ 0.84 Income from discontinued operations, net 0.17 0.41 0.25 0.59 Net income per common share $ 1.05 $ 0.69 $ 2.37 $ 1.43 Weighted average shares outstanding 189,581 188,812 189,789 188,592 FFO $ 236,039 $ 217,362 $ 779,506 $ 684,247 Per diluted share $ 1.25 $ 1.15 $ 4.11 $ 3.63 FFO as adjusted for comparability $ 235,090 $ 204,170 $ 684,823 $ 620,741 Per diluted share $ 1.24 $ 1.08 $ 3.61 $ 3.29 Weighted average shares used in determining FFO per diluted share 189,581 188,812 189,524 188,592 3 The following table reconciles our net income to FFO: (Amounts in thousands) For the Three Months Ended For the Nine Months Ended September 30, September 30, Reconciliation of our net income to FFO: Net income attributable to Vornado $ 219,234 $ 151,524 $ 509,327 $ 331,249 Depreciation and amortization of real property 134,623 123,578 382,175 387,549 Net gains on sale of real estate (135,557) (57,796) (146,424) (57,796) Real estate impairment losses - - 256 20,842 Proportionate share of adjustments to equity in net loss of partially owned entities to arrive at FFO: Depreciation and amortization of real property 38,131 26,604 106,685 93,416 Net gains on sale of real estate - (760) (4,513) (760) Real estate impairment losses 2,313 - 12,617 - Income tax effect of above adjustments - (207) - (7,287) Noncontrolling interests' share of above adjustments (2,364) (5,240) (20,473) (21,916) FFO attributable to Vornado 256,380 237,703 839,650 745,297 Preferred share dividends (20,364) (20,365) (60,213) (61,099) FFO attributable to common shareholders 236,016 217,338 779,437 684,198 Convertible preferred share dividends 23 24 69 49 FFO attributable to common shareholders plus assumed conversions $ 236,039 $ 217,362 $ 779,506 $ 684,247 FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets, extraordinary items and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flow as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. A reconciliation of our net income to FFO is provided above. In addition to FFO, we also disclose FFO before certain items that affect comparability. Although this non-GAAP measure clearly differs from NAREIT’s definition of FFO, we believe it provides a meaningful presentation of operating performance. Reconciliations of FFO to FFO as adjusted for comparability are provided on page 1 and 2 of this press release. Conference Call and Audio Webcast As previously announced, the Company will host a quarterly earnings conference call and an audio webcast on Tuesday, November 3,2015 at 10:00 a.m. Eastern Time (ET). The conference call can be accessed by dialing 800-708-4540 (domestic) or 847-619-6397 (international) and indicating to the operator the passcode 41033480. A telephonic replay of the conferencecall will be available from 1:00 p.m. ET on November 3
